                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


DONNA I. BERGERON,
            Plaintiff,


v.                                           CASE NO.__________________


AMERICAN WATER WORKS
SERVICE COMPANY, INC.,
            Defendant.
__________________________________________________________________
                                COMPLAINT
      Plaintiff, DONNA I. BERGERON, (hereinafter referred to as the “Plaintiff”

and/or “Bergeron”), sues the Defendant, AMERICAN WATER WORKS

SERVICE COMPANY, INC., (hereinafter referred to as the “Defendant” and/or

“Water Works,” and alleges as follows:

                               INTRODUCTION

      1. Plaintiff brings this action pursuant to the Age Discrimination in

Employment Act (ADEA) and the Florida Civil Rights Act (FCHR).




                                         1
                            JURISDICTION AND VENUE

        2.   This is an action to remedy discrimination on the basis of age, in the

terms, conditions, and privileges of Plaintiff’s employment in violation the Age

Discrimination in Employment Act and the Age Discrimination, 29 U.S.C. § 631,

et seq., and the Florida Civil Rights Act, Chapter 760, Fla. Stat.

        3. Jurisdiction is invoked pursuant to 28 U.S.C. § 1331.

        4. Declaratory, injunctive, and equitable relief is sought pursuant to 28 U. S.

C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

        5. Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e- 5(k)

and Fed. R. Civ. P. 54.

        6. This action lies in the Northern District of Florida, Pensacola Division,

pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial district.

        7. Plaintiff has complied with all conditions precedent to the filing of this
suit.

        8. Plaintiff was issued a “Right to Sue” letter on December 9, 2019, by the

United States Equal Employment Opportunity Commission (EEOC).




                                           2
                                      PARTIES

      9. Plaintiff is a female. She is a citizen of the State of Florida. She resides in

Pensacola, Florida. She was employed by the Defendant on September 10, 2018.

She was involuntarily terminated from her job on December 3, 2018.

      10. Plaintiff was an employee within the meaning the Age Discrimination in

Employment Act, and the Florida Civil Rights Act.

      11.    Defendant, Water Works is a Foreign Profit Corporation that is

authorized to do business in the State of Florida. Water Works does business in

Florida at 7303 Plantation Road, Pensacola, Florida 32504.

      12. Defendant is an employer within the meaning the Age Discrimination in

Employment Act, and the Florida Civil Rights Act.

                                       FACTS
      13. Bergeron was hired by Water Works on September 10, 2018, as a

customer service agent. Her date of birth is January 26, 1957. At the time of her

hire, she was 62 years old.

      14. In training class, Plaintiff was the only trainee that was over 50 years

old. Most of the new hires were under 25 years old.

      15. On several occasions our trainer, Stacy Rios called Plaintiff out as if she

was not paying attention, although she was.




                                           3
      16. She never called out the younger trainees who were Face Booking or

shopping on-line.

      17. On one occasion, Plaintiff asked Ms. Rios if she thought that she was

doing as well as the younger trainees. She responded by saying that she found

older people like me had a harder grasping or getting information than the younger

people.

      18. Half way through the training, the class was given their first test.

Plaintiff scored 100%. On the second test (QA), Plaintiff score 100% again.

      19. The training class started with 11 trainees. There were 5 trainees left at

the end of the training period; 4 women under 23 years of age and the Plaintiff.

      20. On December 3, 2018, Plaintiff was called over to the other side of the

building to speak with manager, Jennifer Acoba. She stated that she had reviewed

several calls the Plaintiff had answered. She stated that on 7 of the calls, Plaintiff

failed to make the “safety” statement, which includes asking if the customer had

pets on the premises.

      21. Plaintiff was not told to make a “safety” statement. During this time,

Plaintiff’s QA scores were an average of 98%. Plaintiff was never told about her

failure to make the “safety” statement during supervisory reviews.

      22. Ms. Acoba also told Plaintiff that she was 5 minutes late returning to

work after a break on three occasions.


                                          4
      23.   Plaintiff explained to Ms. Acoba that the system was causing the

problem by not making her available at the conclusion of a call. I reported the

system malfunction to Maria, my acting floor supervisor.

      24. Ms. Acoba terminated from my job. She stated that, Plaintiff should

not feel bad because she was not the “right fit” for American Water, but that she

had done much better than they had expected.

      25. After Plaintiff’s termination, She was escorted off of the Water Works

property by trainer Stacy Rios and supervisor, Una. They both acted surprised that

she was terminated. However, they both stated that Plaintiff did better and lasted

longer than they expected.

      26. Plaintiff was 5 working days away from completing her 90 probationary

period.

                                        COUNT I
                (Violation of the Age Discrimination in Employment Act)

      27. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 26 of this complaint with the same force and effect as if set

forth herein.

      28. Defendant discriminated against Plaintiff in the terms and conditions of

her employment on the basis of her age in violation of the Age Discrimination in

Employment Act.

                                           5
      29. Plaintiff has suffered damages and will continue to suffer damages in

the future as a result Defendant’s unlawful age discrimination.

                                     COUNT II
                     (Violation of the Florida Civil Rights Act
                                Age Discrimination)

      30. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 26 of this complaint with the same force and effect as if set

forth herein.

      31. Defendant discriminated against Plaintiff in the terms and conditions of

her employment on the basis of her age in violation of the Florida Civil Rights Act.

      32. Plaintiff has suffered damages and will continue to suffer damages in

the future as a result Defendant’s unlawful age discrimination.

                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

       a) Declaring the acts and practices complained of herein are violations of

the Age Discrimination in Employment Act and the Florida Civil Rights Act.




                                         6
b)   Enjoining and permanently restraining those violations of the ADEA and the

Florida Civil Rights.

       c) Directing the Defendant to take such affirmative action as is necessary to

ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

       d) Directing Defendant to place Plaintiff in the position she would have

     occupied but for Defendant’s discriminatory treatment of her and make her

     whole for all earnings she would have received but for Defendant’s

     discriminatory treatment, including but not limited to, wages, pension, and

     other lost benefits.

       d) Awarding Plaintiff Front Pay;

       e) Awarding Plaintiff compensatory damages;

       f) Awarding Plaintiff the costs of this action together with a reasonable

     attorney’s fees; and,

       g) Granting such other and further relief as the Court deems just and proper

     in the premises.




                                          7
                           DEMAND FOR JURY TRIAL

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury in this action.


                                              Respectfully submitted,
     Dated: February 24, 2020.
                                          By: /s/ R. John Westberry
                                             R. John Westberru
                                             Florida Bar No: 244661
                                             Email: rjw@westconlaw.com
                                             WESTBERRY & CONNORS, LLC.
                                             4400 Bayou Blvd., Suite 32A
                                             Pensacola, Florida 32503
                                             Tel: (850) 473-0401
                                             Fax: (850) 473-1388
                                             Attorney for Plaintiff




                                          8
